UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-187308 NANOFLEX POWER CORPORATION (Exact name of registrant as specified in its charter) Florida 46-1904002 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17erimeter Dr., Suite 210 Scottsdale, AZ (Address of principal executive offices) (Zip Code) 609-654-8839 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 43,297,678 shares of common stock are issued and outstanding as of May 13, 2014. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II.OTHER INFORMATION ITEM 1A. RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 6. EXHIBITS 12 SIGNATURES 13 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONTENTS FINANCIAL STATEMENTS Page CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) 3 CONDENSED CONSOLIDATED STATEMENTS OF CONSOLIDATED LOSS (Unaudited) 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6 2 NANOFLEX POWER CORPORATION (Formerly known as Universal Technology Systems Corp.) (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, (unaudited) December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Short-term debt Short-term debt- related party - Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock, 250,000,000 authorized, $0.0001 par value, 43,297,678 and 42,799,278 issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 NANOFLEX POWER CORPORATION (Formerly known as Universal Technology Systems Corp.) (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Period from Inception (February 7, 1994) to Three Months Ended March 31, March 31, OPERATING EXPENSES: Research and development $ $ $ Research and development - stock-based compensation - - Patent application and prosecution fees Salaries and related expenses Stock-based compensation - Selling,general and administrative expenses Depreciation expense Total operating expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES): Gain on settlement of lawsuit - - Interest expense - ) ) Interest income - - Loss on extinguishment of debt - ) ) Total other expense - ) ) LOSS BEFORE INCOME TAX BENEFIT ) ) ) INCOME TAX BENEFIT - - NET LOSS $ ) $ ) $ ) NET LOSS per share (basic and diluted) $ ) $ ) n/a WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC and DILUTED n/a See accompanying notes to unaudited condensed consolidated financial statements. 4 NANOFLEX POWER CORPORATION (Formerly known as Universal Technology Systems Corp.) (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Period from Inception (February 7, 1994) to Three Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common shares issued for license agreements - - Warrants issued for legal settlement - - ) Depreciation expense Amortization of debt discounts and other non-cash interest expense New warrants issued to substitute old warrants - - Stock-based compensation - Loss on extinguishment of debt - Return of equity investment - - ) Changes in operating assets and liabilities: Prepaid expenses and other current assets ) - ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets ) - ) Common shares issued in reverse merger, net - - Net cash used in investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of warrants - Proceeds from sale of common shares and warrants Proceeds from sale of common shares - related party - - Borrowings on debt - - Borrowings on related party debt - Principal repayments on debt - ) ) Principal repayments on related party debt - ) ) Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH ) ) Cash, beginning of the period - Cash, end of the period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $
